201 F.2d 510
WORKv.UNITED STATES.
No. 4554.
United States Court of Appeals Tenth Circuit.
January 27, 1953.

H. D. Reed, Denver, Colo., for appellant.
Eugene W. Davis, U. S. Atty., Topeka, Kan., for appellee.
Before PHILLIPS, Chief Judge, and HUXMAN and PICKETT, Circuit Judges.
PER CURIAM.


1
This is an appeal from an adverse ruling upon appellant's motion under 28 U.S.C.A. § 2255 to vacate the judgment and sentence imposed on him pursuant to his plea of guilty to each of four counts of an indictment charging him with transportation in interstate commerce falsely made, forged, and counterfeited checks in violation of 18 U.S.C.A. § 2314. It is claimed that the indictment upon its face fails to state an offense and that, therefore, the judgment is void.


2
A casual reading of the indictment establishes beyond doubt that it does state a public offense. The questions of law are identical with and the facts are substantially the same as those before us in Kreuter v. United States, 10 Cir., 201 F.2d 33. Any discussion of either the law or of the facts would be wholly valueless and would only unnecessarily encumber legal publications.


3
The order appealed from is affirmed on authority of Kreuter v. United States, supra.